UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4951


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

ROBERT ANDAWAN BALDWIN,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00393-JAB-1)


Submitted:   June 30, 2011                 Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.    Graham Tod Green, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Andawan Baldwin pled guilty pursuant to a plea

agreement to possession with intent to distribute cocaine base,

21 U.S.C. § 841(a)(1), (b)(1)(B) (2006), and possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c)(1)(A)(i)           (2006).            Baldwin      received        the        statutory

minimum     sentence        of    120    months’         imprisonment.            On    appeal,

Baldwin’s      counsel      has     filed      a    brief    pursuant       to     Anders      v.

California, 386 U.S. 738 (1967), asserting that, in her opinion,

there are no meritorious issues for appeal, but positing that

Baldwin     should      receive      a    sentence         reduction       reflecting         the

reduction in the crack to powder cocaine ratio implemented by

the Fair Sentencing Act of 2010 (“FSA”), Pub. L. No. 111-220,

124    Stat.    2372.       Although       informed        of    his     right    to     do   so,

Baldwin     has      not    filed    a    pro       se    supplemental          brief.        The

Government has declined to file a response.                           We affirm.

               In relevant part, the FSA increased the quantity of

crack     cocaine       necessary        to     trigger         the     mandatory       minimum

sentences set forth in 21 U.S.C. § 841.                         This court has recently

concluded that the FSA does not apply retroactively.                              See United

States v. Bullard, ___ F.3d ___,                    __, 2011 WL 1718894, at *9-*11

(4th    Cir.    May    6,   2011)       (No.    09-5214).             Because    Baldwin      was

convicted      and    sentenced         before      the   FSA     took    effect,        he   was

properly sentenced under the version of § 841 then in effect.

                                                2
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Baldwin’s convictions and sentence.                  This

court requires that counsel inform Baldwin, in writing, of the

right to petition the Supreme Court of the United States for

further review. If Baldwin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Baldwin.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.


                                                                   AFFIRMED




                                     3